Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: claims 1, 8 and 15 (and its dependent claims) are allowable because prior art fails to teach or suggest the claimed invention in combination. While most of individual limitation, having components and functions, are generically and separately known in the art, the combination of all of the components and their interactions are not sufficiently taught in the prior art in the claimed manner, and the Examiner can find no motivation to combine or modify the references of record without the use of impermissible hindsight including a computer implemented method, comprising: executing, by at least one processor, a collection routine at regular intervals to gather raw data including at least signal strength of wireless transmission from a plurality of sensors for a continuous predetermined period of time, each of plurality of sensors comprising a transmitter, wherein the executing the collection routine comprises varying, by the at least one processor, a respective signal strength and a respective time of one or more of a plurality of transmitters; receiving, by the at least one processor, results of the collection routine in a form of the raw data from the plurality of sensors; storing, by the at least one processor, the received results in a central data repository; generating, by the at least one processor, a three-dimensional composite map of signal strength based on the stored results; analyzing, by the at least one processor, the stored results to determine whether any media is being consumed; analyzing, by the at least one processor, the three-dimensional composite map of signal strength to determine if there are one or more humans present proximate to the at least one processor within a predetermined geographical range; in response to determining that there are one or more humans present proximate to the at least one processor within a predetermined geographical range, determining, by the at least one processor, particular poses associated with sleeping of the one or more humans based on the three-dimensional composite map and the raw data from the plurality of sensors, and in response to determining that there are one or more humans present and no media is being consumed, executing, by the at least one processor, at least one further action.

Claim Status: 
Below are the previous claims authorized to enter by Anthony Pettes, on November 18, 2021.

Claim 1 (Currently Amended): A computer implemented method, comprising:
executing, by at least one processor, a collection routine at regular intervals to gather raw data including at least signal strength of wireless transmission from a plurality of sensors for a continuous predetermined period of time, each of plurality of sensors comprising a transmitter, wherein the executing the collection routine comprises varying, by the at least one processor, a respective signal strength and a respective time of one or more of a plurality of transmitters; 
receiving, by the at least one processor, results of the collection routine in a form of the raw data from the plurality of sensors;
storing, by the at least one processor, the received results in a central data repository; 
generating, by the at least one processor, a three-dimensional composite map of signal strength based on the stored results; 
analyzing, by the at least one processor, the stored results to determine whether any media is being consumed; 

in response to determining that there are one or more humans present proximate to the at least one processor within a predetermined geographical range, determining, by the at least one processor, particular poses associated with sleeping of the one or more humans based on the three-dimensional composite map and the raw data from the plurality of sensors, and 
in response to determining that [either no humans are present or] there are one or more humans present and no media is being consumed, executing, by the at least one processor, at least one further action. 

Claim 2 (Previously Presented): The method of claim 1, wherein the plurality of sensors are in geographic proximity to the at least one processor.

Claim 3 (Previously Presented): The method of claim 1, wherein the plurality of sensors form a high- resolution detection zone in front of the at least one processor, in 2 or 3 dimensions in a shape configurable by placement of the plurality of sensors.

Claim 4 (Previously Presented): The method of claim 1, wherein the analyzing the three-dimensional composite map of signal strength to determine if one or more humans are proximate to the at least one processor within the predetermined geographical range comprises: 

comparing, by the at least one processor, values of nodes in the output layer to determine a presence or absence of one or more humans proximate to the at least one processor within the predetermined geographical range.

Claim 5 (Currently Amended): The method of claim 1, [wherein the executing the at least one further action] further comprises: 
executing, by the at least one processor, the collection routine at the regular intervals to continue to gather the raw data from the plurality of sensors; 
storing, by the at least one processor, the gathered raw data in the central data repository; and 
monitoring and analyzing, by the at least one processor, the three-dimensional composite map of signal strength to determine whether an intruder is present.

Claim 6 (Previously Presented): The method of claim 5, wherein, in response to determining that the intruder is present, the executing the at least one further action comprises: 
executing, by the at least one processor, commands to generate a graphic user interface (GUI); 
displaying, on the GUI by the at least one processor, a warning to an owner-user, warning the owner-user of the intruder; and 


Claim 7 (Currently Amended): The method of claim 1, wherein the executing the at least one further action comprises: 
determining, by the at least one processor and based on the three-dimensional composite map of signal strength, a respective geographic position of the one or more humans that are determined to be present; 
determining, by the at least one processor, whether the one or more humans that are determined to be present are asleep based on the particular poses associated with sleeping of the one or more humans based on the three-dimensional composite map and the raw data from the plurality of sensors; and
in response to determining that the one or more humans are asleep, executing, by the at least one processor, commands to control one or more of a visual display on a television screen, lighting with respect to brightness and angle relative to the one or more humans, and sound emanating from a plurality of speakers, to perform an ambient sunrise relative to the respective geographic position of the one or more humans that are determined to be present.

Claim 8 (Currently Amended): A system, comprising: 
a memory; and 
at least one processor coupled to the memory and configured to: 
execute a collection routine at regular intervals to gather raw data including at least signal strength of wireless transmission from a plurality of sensors for a continuous predetermined period of time, each of plurality of sensors comprising a transmitter, wherein to execute the collection routine, the at least one processor is configured to vary a respective signal strength and a respective time of one or more of a plurality of transmitters; 
receive results of the collection routine in a form of the raw data from the plurality of sensors; 
store the received results in a central data repository in the memory; 
generate a three-dimensional composite map of signal strength based on the stored results; 
analyze the stored results to determine whether any media is being consumed; 
analyze the three-dimensional composite map of signal strength to determine if there are one or more humans present proximate to the at least one processor within a predetermined geographical range; 
in response to determining that there are one or more humans present proximate to the at least one processor within a predetermined geographical range, to determine particular poses associated with sleeping of the one or more humans based on the three-dimensional composite map and the raw data from the plurality of sensors, and 
in response to a determination that [either no humans are present or] there are one or more humans present and no media is being consumed, execute at least one further action. 

Claim 9 (Previously Presented): The system of claim 8, wherein the plurality of sensors are in geographic proximity to the at least one processor.

Claim 10 (Previously Presented): The system of claim 8, wherein the plurality of sensors form a high- resolution detection zone in front of the at least one processor, in 2 or 3 dimensions in a shape configurable by placement of the plurality of sensors.

Claim 11 (Previously Presented): The system of claim 8, wherein to analyze the three-dimensional composite map of signal strength to determine if one or more humans are proximate to the at least one processor within the predetermined geographical range, the at least one processor is further configured to:
provide the raw data as input to a neural network machine learning classifier, the neural network machine learning classifier having an input layer that is configured to receive the raw data as a plurality of inputs, and an output layer; and
compare values of nodes in the output layer to determine a presence or absence of one or more humans proximate to the at least one processor within the predetermined geographical range.

Claim 12 (Previously Presented): The system of claim 8, wherein [to execute at least one further action,] the at least one processor is further configured to:
execute the collection routine at the regular intervals to continue to gather the raw data from the plurality of sensors;
store the gathered raw data in the central data repository; and
monitor and analyze the three-dimensional composite map of signal strength to determine whether an intruder is present.

Claim 13 (Previously Presented): The system of claim 12, wherein, in response to determining that the intruder is present, to execute at least one further action, the at least one processor is further configured to:
generate a graphic user interface (GUI); 
display, on the GUI, a warning to an owner-user, warning the owner-user of the intruder; and
execute an alarm action after a predetermined time of receiving no input from the owner-user, after the warning is displayed.

Claim 14 (Currently Amended): The system of claim 8, wherein to execute the at least one further action, the at least one processor is further configured to:
determine, based on the three-dimensional composite map of signal strength, a respective geographic position of the one or more humans that are determined to be present;
determine whether the one or more humans that are determined to be present are asleep based on the particular poses associated with sleeping of the one or more humans based on the three-dimensional composite map and the raw data from the plurality of sensors; and
in response to a determination that the one or more humans are asleep, execute commands to control one or more of a visual display on a television screen, lighting with respect to brightness and angle relative to the one or more humans, and sound emanating from a plurality of speakers, to perform an ambient sunrise relative to the respective geographic position of the one or more humans that are determined to be present.

Claim 15 (Currently Amended): A non-transitory computer-readable medium having instructions stored thereon that, when executed by at least one computing device, cause the at least one computing device to perform operations comprising:
executing a collection routine at regular intervals to gather raw data including at least signal strength of wireless transmission from a plurality of sensors for a continuous predetermined period of time, each of plurality of sensors comprising a transmitter, wherein the executing the collection routine comprises varying a respective signal strength and a respective time of one or more of a plurality transmitters;
receiving results of the collection routine in a form of the raw data from the plurality of sensors;
storing the received results in a central data repository;
generating a three-dimensional composite map of signal strength based on the stored results;
analyzing the stored results to determine whether any media is being consumed;
analyzing the three-dimensional composite map of signal strength to determine if there are one or more humans present proximate to the at least one computing device within a predetermined geographical range; 
in response to determining that there are one or more humans present proximate to the at least one processor within a predetermined geographical range, determining, by the at least one processor, particular poses associated with sleeping of the one or more humans based on the three-dimensional composite map and the raw data from the plurality of sensors, and
there are one or more humans present and no media is being consumed, executing at least one further action.

Claim 16 (Previously Presented): The non-transitory computer-readable medium of claim 15, wherein the plurality of sensors form a high-resolution detection zone in front of the at least one computing device, in 2 or 3 dimensions in a shape configurable by placement of the plurality of sensors.

Claim 17 (Previously Presented): The non-transitory computer-readable medium of claim 15, wherein the analyzing the three-dimensional composite map of signal strength to determine if one or more humans are proximate to the at least one computing device within the predetermined geographical range comprises:
feeding the raw data as input to a neural network machine learning classifier, the neural network machine learning classifier having an input layer that receives the raw data as a plurality of inputs, and an output layer; and
comparing values of nodes in the output layer to determine a presence or absence of one or more humans proximate to the at least one computing device within the predetermined geographical range.

Claim 18 (Currently Amended): The non-transitory computer-readable medium of claim 15, [wherein the executing the at least one further action] further comprises:
executing, by the at least one processor, the collection routine at the regular intervals to continue to gather the raw data from the plurality of sensors; 

monitoring and analyzing the three-dimensional composite map of signal strength to determine whether an intruder is present. 

Claim 19 (Previously Presented): The non-transitory computer-readable medium of claim 18, wherein, in response to determining that the intruder is present, the executing the at least one further action comprises: 
executing commands to generate a graphic user interface (GUI); 
displaying, on the GUI, a warning to an owner-user, warning the owner-user of the intruder; and 
executing an alarm action after a predetermined time of receiving no input from the owner-user, after the warning is displayed.

Claim 20 (Currently Amended): The non-transitory computer-readable medium of claim 15, wherein the executing the at least one further action comprises: 
determining, based on the three-dimensional composite map of signal strength, a respective geographic position of the one or more humans that are determined to be present; 
determining whether the one or more humans that are determined to be present are asleep based on the particular poses associated with sleeping of the one or more humans based on the three-dimensional composite map and the raw data from the plurality of sensors; 
in response to determining that the one or more humans are asleep, executing commands to control at least one or more of a visual display on a television screen, lighting with respect to brightness and angle relative to the one or more humans, and sound emanating from a plurality . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG PHAM whose telephone number is (571)-270-3668.  The examiner can normally be reached on Monday – Thursday 9:00 AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571)-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/QUANG PHAM/Primary Examiner, Art Unit 2684